DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 and 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 	The prior art previously made of record fails to disclose or make obvious to combine the features of Claim 1 including a scraping utensil with a planar body extending longitudinally between a proximal end and a distal end thereof and parallelly with a longitudinal direction, a locking tab laterally connected to the distal end of the planar body, a first and second side support being laterally connected to the planar body on opposite sides thereof, a blade that is removably attached to the distal end of the planar body, and a handle laterally connected between a first end of the first side support and a first end of the second side support, wherein second ends of the first and second side supports are laterally connected to the planar body, wherein the blade has a release tab, a mounting portion and a scraping portion, the release tab is laterally connected to the mounting portion, the release tab is removable engaged with the locking tab, and the release tab and locking tab are configured to allow for installation and removal of the blade without any other tools, wherein the mounting portion of the blade has a first plurality of mounting members and the planar body has a second plurality of mounting members, and wherein the first plurality of mounting members being configured to be removably engaged with the second plurality of mounting .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        October 18, 2021

/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        10/18/2021